Franklin App. No. 03AP-827, 2004-Ohio-4653. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County.
IT IS ORDERED by the court, sua sponte, that the stay of briefing is dissolved, and this cause is no longer held for the decision in 2004-1169, Jones v. Goodyear Tire & Rubber Company, Summit App. No. 21724, 2004-Ohio-2821.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order of the transmittal of the record from the Court of Appeals for Franklin County and that briefing shall proceed in accordance with S.Ct.Prac.R. VI.